UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Schedule 14f-1 UNDER THE SECURITIES EXCHANGE ACT OF 1934 CLEAR SYSTEM RECYCLING, INC. (Exact name of registrant as specified in its corporate charter) Commission File No.: 333-174155 Nevada 27-4673791 (State or other jurisdiction of(I.R.S. Employer Identification No.) Incorporation or Organization) 9 Scheel Drive, Markham, Ontario, L6E OM2 (Address of Principal Executive Offices) (Zip Code) (416) 800-6679 (Registrant's telephone number, including area code) 4915 Portalis Way, Anacertes, WA 98221 (Former name or former address, if changed since last report) SCHEDULE 14F-1 YOU ARE URGED TO READ THIS INFORMATION STATEMENT CAREFULLY AND IN ITS ENTIRETY. HOWEVER, YOU ARE NOT REQUIRED TO TAKE ANY ACTION IN CONNECTION WITH THIS INFORMATION STATEMENT. References throughout this information statement to “we”, “us”, and “our” are to Clear System Recycling, Inc. INTRODUCTION This information statement is being furnished pursuant to Section 14(f) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 14f-1 thereunder in connection with proposed changes in a majority of the membership of the board of directors of Clear System Recycling, Inc. (the “Company”).
